Oliver, Chief Judge:
This appeal for reappraisement-has been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is hereby stipulated and agreed by and between the attorneys for the parties hereto:
That the instant appeal to reappraisement covers 100% wool yarn exported from Germany.
That on or about the date of exportation such or similar merchandise was freely offered for sale to all purchasers in the market of Germany in the usual wholesale quantities and in the ordinary course of trade for exportation to the *545United States, including cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States at the following prices:
Invoice No. 1 — $6.1728 per kilogram, plus 0.927643% net, packed.
Invoice No. 2 — $4.6296 per kilogram, plus 0.62893% net, packed.
That on or about the date of exportation the price at which such or similar merchandise was freely offered for sale for home consumption in Germany was not higher.
That the instant appeal to reappraisement be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and. that such values were as follows:
Invoice No. 1 — $6.1728 per kilogram, plus 0.927643% net, packed.
Invoice No. 2- — $4.6296 per kilogram, plus 0.62893% net, packed..
Judgment will be rendered accordingly.